Citation Nr: 1820047	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-25 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for service connected herniated discs L5-S1 with mechanical low back pain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1970 to March 1972 and from September 1990 to August 1991.  He had additional service in the Army National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased disability rating for his service-connected herniated disc L5-S1 with mechanical low back pain, as well as entitlement to TDIU.

The Veteran was last afforded a VA examination of his low back disability in January 2013, more than five years ago.  A private treatment record from Howell Allen shows that in September 2014, the Veteran underwent additional surgery on his back to implant a permanent spinal cord stimulator system.  No new VA evaluation was conducted after this surgery.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Accordingly, on remand, the Veteran should be scheduled for a new VA examination of his lumbar spine.

Additionally, records of the September 2014 spinal surgery, as well as VA outpatient treatment records more recent than July 2014 or private medical records from Howell Allen since October 2014, have not been associated with the Veteran's claims folder.  On remand, the RO should attempt to obtain these records.

As the Veteran's claim for TDIU is potentially impacted by the outcome of the Veteran's increased rating claim, this issue is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1. Associate all current VA outpatient treatment records from July 2014 through the present with the Veteran's claims folder.

2. Attempt to obtain all private medical records from Howell Allen for the entire period on appeal.

3. Attempt to obtain records of the Veteran's September 26, 2014 surgery performed at the Hospital for Spinal Surgery.

4. Once this is done, the RO should schedule the Veteran for a VA examination of his lumbar spine condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities and employability, if any.

The examiner must address the severity and effects of the Veteran's disability.  In particular, the VA examination must include range of motion testing for the thoracolumbar spine in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

The Veteran's claims folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

